Case 2:18-cv-02108-JAD-GWF Document 9 Filed 11/16/18 Page 1 of 3




                                              ECF
                                              ECF Nos.
                                                  Nos. 3,
                                                       3, 7,
                                                          99
Case 2:18-cv-02108-JAD-GWF Document 9 Filed 11/16/18 Page 2 of 3
Case 2:18-cv-02108-JAD-GWF Document 9 Filed 11/16/18 Page 3 of 3




  Based on the parties' stipulation [ECF No. 9], and with good cause appearing, IT IS
HEREBY ORDERED that ALL CLAIMS BY Plaintiff Marcus Molina are DISMISSED.

   IT IS FURTHER ORDERED that plaintiff has 10 days to file the amended complaint in the
form submitted at ECF No. 9-1, and the Motion to Dismiss the original complaint (which will
be mooted by the filing of the amended complaint) [ECF No. 3] is DEEMED
WITHDRAWN., and the stipulation to extend time to respond to it [ECF No. 7] is DENIED as
 moot.
   The December 11, 2018, hearing on that now-withdrawn motion to dismiss is
 VACATED.                                      _________________________________
                                               U.S. District Judge Jennifer A. Dorsey
                                               Dated: November 18, 2018
                                         _________________________________
                                         U.S. District Judge Jennifer A. Dorsey
                                         Dated: November 18, 2018
